                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

George A. Hedick Jr., et al.
                                        Plaintiff,
v.                                                      Case No.: 1:19−cv−01339
                                                        Honorable Robert M. Dow Jr.
The Kraft Heinz Company, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 24, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Joint motion for leave to
file oversized briefs [200] is granted. Notice of motion date of 2/26/2020 is stricken and
no appearances are necessary on that date. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
